          Case 3:17-cv-01699-JWD-SDJ               Document 15        08/10/20 Page 1 of 1




                              UNITED STATES DISTRICT COURT

                              MIDDLE DISTRICT OF LOUISIANA

MARION TAYLOR (# 558611)
                                                                          CIVIL ACTION
VERSUS
                                                                          NO. 17-1699-JWD-SDJ
JAMES M. LeBLANC, ET AL.

                                               OPINION

        After independently reviewing the entire record in this case and for the reasons set

forth in the Magistrate Judge's Report dated July 24, 2020 (Doc. 13), to which an objection

was filed (Doc. 14);

        IT IS ORDERED that Plaintiff’s action is DISMISSED, WITH PREJUDICE, for

failure to state a claim upon which relief may be granted pursuant to 28 U.S.C. §§ 1915(e) and

1915A.1

        IT IS FURTHER ORDERED that the Court declines supplemental jurisdiction

relative to Plaintiff’s potential state law claims.

        Judgement shall be entered accordingly.

        Signed in Baton Rouge, Louisiana, on August 10, 2020.
                                                         S
                                            JUDGE JOHN W. deGRAVELLES
                                            UNITED STATES DISTRICT COURT
                                            MIDDLE DISTRICT OF LOUISIANA


1 The plaintiff is advised that 28 U.S.C. § 1915(g) provides that, “In no event shall a prisoner bring a
civil action or appeal a judgment in a civil action or proceeding under this section [Proceedings in
forma pauperis] if the prisoner has, on 3 or more prior occasions, while incarcerated or detained in
any facility, brought an action or appeal in a court of the United States that was dismissed on the
grounds that it is frivolous, malicious, or fails to state a claim upon which relief may be granted, unless
the prisoner is under imminent danger of serious physical injury.”
